805 So. 2d 900 (2001)
JB INVESTMENTS, INC., Appellant,
v.
JOHN B. KANE AND COMPANY, INC., Easy Frog Enterprises, Inc., and Gary J. Williams and Cheryl M. Williams, his wife, Appellees.
No. 2D00-3508.
District Court of Appeal of Florida, Second District.
October 12, 2001.
John E. Swisher, St. Petersburg, for Appellant.
Elizabeth G. Mansfield of Carnal & Mansfield, P.A., St. Petersburg, for Appellee John B. Kane and Company, Inc.
Renee H. Gordon of Gay and Gordon Attorneys, P.A., St. Petersburg, for Appellee Easy Frog Enterprises, Inc.
Robert W. Boos and Beth A. Cronin of Ruden, McClosky, Smith, Schuster & Russell, P.A., Tampa, for Appellees Gary J. Williams and Cheryl M. Williams.
NORTHCUTT, Judge.
JB Investments, Inc., raises two issues in this appeal. Its first point challenges the circuit court's determination that a mortgage was null and void. We hold that the evidence was sufficient to support the court's finding and affirm without further discussion. JB's second point challenges the circuit court's retention of jurisdiction to award Easy Frog Enterprises its costs and attorney's fees. A ruling that only determines the right to attorney's fees without setting the amount is nonfinal and nonappealable. McIlveen v. McIlveen, 644 So. 2d 612 (Fla. 2d DCA 1994). We therefore dismiss the portion of this appeal addressing that part of the judgment.
Affirmed in part, dismissed in part.
WHATLEY, A.C.J., and DANAHY, PAUL W., (Senior) Judge, Concur.